Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Element 230 in the figure 2A could not allocated in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 
Claims 1-11 and 14-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 6-9, 11-12, 15-18 and 20 of U.S. Patent No. 9672741. Claims 1-8 and 10-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 6-9 and 11-19 of U.S. Patent No. 10013880. Claims 1-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10366609.  Claims 1, 7, 9, 13, 16-17 and 19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, 16-18, 20 of U.S. Patent No. 10847031. Although the claims at issue are not identical, they are not patentably distinct from each other because of the same inventive entity or name at least one joint inventor in common.  The instant application 17101456 is rejected with the Non-Statutory Double Patenting with above US Patents  because the above US Patents are mainly claimed the method and system to obtain the data to estimate the status of a parking space whether the parking space are available or occupied and the instant application is also claimed a similar concept. Therefore, it’s obviously to one of ordinary skill in the art to utilize above US patents to reject the instant application. Please see the non-statutory table below.

Non-Statutory Double Patenting Table:
Instant Application No. 17101456
US Patent No. 10366609
US Patent No. 10013880
US Patent No. 10847031
US Patent No. 9672741
1. (Currently Amended) A method for estimating parking availability, comprising: acquiring cellular data associated with a zone comprising a plurality of parking spaces; evaluating the cellular data to determine status data for one or more parking spaces, the status data comprising an estimation as to whether the one or more parking spaces representing the zone through the user interface; estimating a second parking availability for a second zone comprising a second plurality of parking spaces, wherein the second parking availability for the second zone is different than the parking availability for the zone; and displaying the second parking availability through the user interface based upon an availability threshold range corresponding to the second parking availability, the displaying comprising:17/101,456 Page 3 responsive to the second parking availability corresponding to the first availability threshold range, displaying the first availability status for a second user interface element representing the second zone through the user interface; and responsive to the second parking availability corresponding to the second availability threshold range, displaying the second availability status for the second user interface element representing the second zone through the user interface.



2. The non-transitory computer readable medium of claim 1, the 
3. The non-transitory computer readable medium of claim 2, the status data comprising an estimated availability time at which one or more occupied parking 
7. The non-transitory computer readable medium of claim 1, the cellular data comprising vehicle flow data associated with one or more vehicles.
20. A method for estimating parking availability, comprising: 





2. The method of claim 1, comprising: acquiring vehicle flow data associated with one or 

6. The method of claim 1, comprising: estimating a set of parking availabilities for one or more zones encompassing portions of a block of parking spaces; determining a block parking availability for the block of parking spaces based upon the set of parking 


6. The method of claim 1, comprising: estimating a set of parking occupancies for one or more zones encompassing portions of a block of parking spaces; determining a block parking occupancy for the block of parking spaces based upon the set of parking 




7. The method of claim 6, the displaying the block parking occupancy comprising: responsive to the block parking occupancy corresponding to the high occupancy threshold 




3. The method of claim 2, comprising: matching the parking meter transaction data to the net number of vehicles 

8. The method of claim 6, the displaying the block parking availability comprising: responsive to the block parking availability being indicative of a restriction, displaying a restriction status for a block user interface element representing the block through the 


8. The method of claim 6, the displaying the block parking occupancy comprising: responsive to the block parking occupancy being indicative of a restriction, displaying a restriction status for a block user interface element representing the block through the 

9. The method of claim 1, comprising: evaluating transaction data to determine a payment rate.
9. The method of claim 1, comprising: evaluating parking meter transaction data for the parking meter to determine a payment rate for the parking meter; and displaying the payment rate through the user interface.
5. The non-transitory computer readable medium of claim 1, the method comprising: evaluating transaction data to determine a payment rate.
9. The method of claim 1, comprising: evaluating the parking meter transaction data to determine a payment rate for the parking meter; and displaying the payment rate through the user interface.
8. The method of claim 2, the updating 



4. The method of 

10. The method of claim 9, comprising: displaying the payment rate through the user interface.

6. The non-transitory computer readable medium of claim 5, the method comprising: displaying the payment rate through the user interface.
9. The method of claim 1, comprising: evaluating the parking meter transaction data to determine a payment rate for the parking meter; and displaying the payment rate through the user interface.
10. The method of claim 1, comprising: generating a parking availability model 



11. The method of claim 1, comprising: 




12. The method of claim 11, the generating a parking occupancy 





13. The method of claim 1, the cellular data comprising global positioning system (GPS) data.
14. The method of claim 1, the cellular data comprising global positioning system (GPS) data.
14. The method of claim 1, the cellular data comprising global positioning system (GPS) data.
4. The non-transitory computer readable medium of claim 1, the cellular data comprising global positioning system (GPS) data.


14. The method of claim 1, comprising: determining a total paid parking duration for a first time period; and estimating a first parking availability for the first time period based upon the total paid parking duration.
15. The method of claim 1, comprising: determining a total paid parking duration for a first time period; and estimating a first parking availability for the first time 


15. The method of claim 14, comprising: determining a total paid parking duration for a first time period; and estimating a first parking occupancy for the first 

16. The method of claim 1, comprising: acquiring transaction data, the transaction data comprising an identifier, a timestamp associated with a payment, and a paid parking duration for 


16. The method of claim 1, the parking meter transaction data comprising a parking meter identifier, a timestamp associated with when the parking meter was paid, and a paid parking duration for 

5. The method of claim 2, the vehicle flow data comprising a location of a vehicle, a speed of the 


 9. The non-transitory computer readable medium of claim 7, the vehicle flow data comprising a speed of a vehicle. 
10. The non-transitory computer readable medium of claim 7, the vehicle flow data comprising a 
17. The system of claim 16, the vehicle flow data comprising a location of a vehicle. 
18. The system of claim 16, the vehicle flow data comprising a speed of a vehicle.  19. The system of claim 16, the vehicle flow data comprising a 



representing the zone through the user interface; estimating a second parking availability for a second zone, wherein the second parking availability for the second zone is different than the parking availability for the zone; and displaying the second parking availability through the user interface based upon an availability threshold range corresponding to the second parking availability, the displaying comprising: responsive to the second parking availability corresponding to the first availability threshold range, displaying the first availability status for a 17/101,456 Page 7 second user interface element representing the second zone through the user interface; and responsive to the second parking availability corresponding to the second availability threshold range, displaying the second availability status for the second user interface element representing the second zone through the user interface.



12. The system of claim 11, the status data comprising an estimation as to whether 
13. The system of claim 12, the status data comprising an estimated availability time at which one or more occupied parking spaces are estimated to become available.
16. The system of claim 11, the 


18. The system of claim 17, the parking availability estimator configured to: acquire the transaction data for the parking meter; evaluate the transaction data to determine status data for one or more parking spaces, the status data comprising an estimation 


18. The system of claim 17, the parking occupancy estimator configured to: acquire the parking meter transaction data for the parking meter; evaluate the parking meter transaction data to determine status data for one or more parking spaces, the status data 
estimating a second parking availability for a second zone, wherein the second parking availability for the second zone is different than the parking availability for the zone; and displaying the second parking availability through the user interface based upon an availability threshold range corresponding to the second parking availability, the displaying comprising: responsive to the second parking availability corresponding to the first availability threshold range, displaying the first availability status for a second user interface element representing the second zone through the user interface.



2. The non-transitory computer readable medium of claim 1, the 
3. The non-transitory computer readable medium of claim 2, the status data comprising an estimated availability time at which one or more occupied parking 
7. The non-transitory computer readable medium of claim 1, the cellular data comprising vehicle flow data associated with one or more vehicles.

.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 7, 9-13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Scofield US 20140058711 in view of Chen et al. US 20140313058.
Regarding claim 1, Scofield teaches A method for estimating parking availability, comprising: acquiring cellular data associated with a zone comprising a plurality of parking spaces; evaluating the cellular data to determine status data for one or more parking spaces, the status data comprising an estimation as to whether the one or more parking spaces are available or occupied, the status data comprising an estimated availability time at which one or more occupied parking spaces are estimated to become available (Scofield US 20140058711 abstract; paragraph [0003]-[0007]; [0021]; [0025]-[0036]; [0038]-[0041]; figures 1-11; One or more systems and/or techniques are further provided herein for predicting a state of a parking location. In particular, a state (e.g., occupied or vacant) of a parking location may be predicted (e.g., for a current time, for a future time, etc.) based at least in part on a correlation between a variable and a possible state of the parking location. It may be appreciated that a state may be predicted for a first parking location comprising merely a single parking spot. Alternatively, a state may be predicted for a second parking location comprising two or more parking spots (par. 25). For example, an application (e.g., executed on a mobile device) may display (e.g., to a user of the mobile device) a map of an area, and may access a first bin for vacant parking locations (e.g., comprising one or more addresses, GPS data and/or coordinates associated with one or more vacant parking locations) to mark, with a first indicator, the parts of the area that comprise vacant parking locations (par. 29).); estimating a parking availability for the zone based upon the status data; (Scofield US 20140058711 abstract; paragraph [0003]-[0007]; [0021]; [0025]-[0036]; [0038]-[0041]; figures 1-11; For example, an application (e.g., executed on a mobile device) may display (e.g., to a user of the mobile device) a map of an area, and may access a first bin for vacant parking locations (e.g., comprising one or more addresses, GPS data and/or coordinates associated with one or more vacant parking locations) to mark, with a first indicator, the parts of the area that comprise vacant parking locations (par. 29). FIG. 4 illustrates an example 400 of two parking venues or locations. A first parking venue 402 may comprise parking spots 412, 414, 416, 418, 420 and 422. Parking spots 412, 414, 418, 420 and 422 may be occupied, while parking spot 416 may be vacant. A second parking venue 404 may comprise parking spots 424, 426, 428, 430, 432 and 434. Parking spots 424 and 426 may be occupied, while parking spots 428, 430, 432 and 434 may be vacant. In one example, the first parking venue 402 may have a (e.g., close and/or physical) proximity to an airport 406 (e.g., and/or any other location, landmark, etc.). In the example, the second parking venue 404 may have a (e.g., close and/or physical) proximity to a stadium 410 (e.g., and/or any other location, landmark, etc.) (par. 31).  An indicator marking a parking location comprising more than one parking spot (e.g., a parking lot, a parking garage, etc.) may represent a number of parking spots that are (e.g., determined to be via a sensor, predicted to be, etc.) occupied and/or available, and/or may represent a proportion of parking spots that are (e.g., determined to be via a sensor, predicted to be, etc.) occupied and/or available. For example, a green indicator may be used to represent the availability of 80% of the parking spots in a parking garage (e.g., only 20% full). Alternatively, an indicator marking a parking location comprising more than one parking spot may represent a likelihood that one or more parking spots (e.g., a single parking spot, some of the parking spots and/or all of the parking spots) are available. For example, a red indicator may be used to represent a low likelihood of availability of any parking spots in a parking garage (par. 38).  According to the cited passages and figures, it’s obviously to one of ordinary skill in the art that the vacant parking proximity to the landmark can be treat as distance threshold to the available parking.); estimating a second parking availability for a second zone comprising a second plurality of parking spaces, wherein the second parking availability for the second zone is different than the parking availability for the zone; and displaying the second parking availability through the user interface based upon an availability threshold range corresponding to the second parking availability (Scofield US 20140058711 abstract; paragraph [0003]-[0007]; [0021]; [0025]-[0036]; [0038]-[0041]; figures 1-11; For example, an application (e.g., executed on a mobile device) may display (e.g., to a user of the mobile device) a map of an area, and may access a first bin for vacant parking locations (e.g., comprising one or more addresses, GPS data and/or coordinates associated with one or more vacant parking locations) to mark, with a first indicator, the parts of the area that comprise vacant parking locations. In the example, the application may access a second bin for occupied parking locations (e.g., comprising one or more addresses, GPS data and/or coordinates associated with one or more occupied parking locations) to mark, with a second indicator, the parts of the area that comprise occupied parking locations. The application may similarly access third, fourth, etc. bins to further populate the map. At 206, the method ends (par. 29).  The map may further comprise representations of parking locations such as, for example, street-side parking locations 902, parking venues (e.g., comprising a parking lot, a parking garage, etc.) 904, 906 and 908, and/or metered street-side parking locations 910, 912 and 914. One or more representations of parking locations comprised in the map may be marked with one or more indicators. An indicator marking a representation of a parking location may, for example, indicate a likelihood of the parking location being available (e.g., vacant and/or not occupied) and/or unavailable (e.g., occupied). Representations of parking locations may, for example, be marked by indicators comprising the letters X, Y and Z, where X indicates a first (e.g., high) likelihood of availability, Y indicates a second (e.g., medium) likelihood of availability, and Z indicates a third (e.g., low) likelihood of availability (par. 39). A map comprising one or more indicators associated with colors may, for example, comprise a heat map. It may be appreciated, for example, that if the map of example 900 was modified to comprise a heat map, the letter X could be replaced with a first color (e.g., red), the letter Y could be replaced with a second color (e.g., green), and the letter Z could be replaced with a third color (e.g., blue) (par. 41).  According to the cited passages and figures above, the reference clearly show multiple parking locations like 902, 904, 906, 908, 910, 912 and 914 as illustrate in the figure 9.  Each of the location from the plurality parking locations indicated with the difference color code to representative the different availability status that display on the interface of user mobile device.  Each of the parking location have a different availability status from each other.).
Scofield does not explicitly teaches and responsive to the parking availability corresponding to a second availability threshold range, displaying a second availability status for the user interface element representing the zone through the user interface, the displaying comprising: responsive to the second parking availability corresponding to the first availability threshold range, displaying the first availability status for a second user interface element representing the second zone through the user interface; and responsive to the second parking availability corresponding to the second availability threshold range, displaying the second availability status for the second user interface element representing the second zone through the user interface.
Chen et al. teach and responsive to the parking availability corresponding to a second availability threshold range, displaying a second availability status for the user interface element representing the zone through the user interface, the displaying comprising: responsive to the second parking availability corresponding to the first availability threshold range, displaying the first availability status for a second user interface element representing the second zone through the user interface; and responsive to the second parking availability corresponding to the second availability threshold range, displaying the second availability status for the second user interface element representing the second zone through the user interface (Chen et al. US 20140313058 paragraph [0016]-[0017]; [0021]- [0025]; figures 1-6; The parking facilities 12 and available parking spaces therein are displayed to the driver/user of the vehicle using a user interface device 19. The user interface device may include, but is not limited to, a navigation display device 20 or a portable device 22. The vehicle-based communication unit 18 functions as a wireless communication link for receiving parking space availability data from the remote infrastructure 16 and relaying the data to the user interface device 19 (par. 16). The navigation display device 20 and the portable device 22 include a display screen or other forms or communication that display or provide location of the parking facilities, directions, available parking spaces, cost, and other details (par. 17)  Examiner interpreted the portable device 22 as a second user interface. In response to selecting a location, a map 40 identifying the various parking facilities and their locations is illustrated on a display screen 42 of the user interface device 19. The various parking facilities are shown as designated with "P" parking symbol. For ease of identifying parking facilities having available parking, the parking symbol "P" may be color coded on the display for identifying available parking, no available parking, or parking availability unknown. For example, a parking symbol "P" with a white background may indicate available parking within the respective facility whereas a parking symbol "P" with a red background may indicate no parking available. In addition, a parking system "P" with a blue background may indicate that exact data is not available, and that the system is utilizing estimates to determine parking availability. It should be understood that the color coding is only one way of presenting information to the user regarding parking availability and that methods other than what is shown may be used to identify parking availability. The user may select a respective parking facility for viewing details of the available parking facility (par. 22). Label 50 provides information relating to how many spaces are available out of the allotment of parking spaces. For example, label 50 may describe 152/320. This indicates that there are 320 parking spaces and 152 spaces are available for parking (par. 25).).
It would have been obviously to one of ordinary skill in the art before the effective filing date of the invention to combine Scofield and Chen et al. by comprising the teaching of Chen et al. into the method of Scofield.  The motivation to combine these arts is to provide a display the parking status on the navigation display screen and Chen et al. reference into Scofield reference so the user can identify availability status of the parking space from a various parking facilities.
Regarding claim 3, the combination of Scofield and Chen et al. disclose the method of claim 1, comprising: estimating a set of parking availabilities for one or more zones encompassing portions of a block of parking spaces; determining a block parking availability for the block of parking spaces based upon the set of parking availabilities; and displaying the block parking availability through the user interface (Scofield US 20140058711 abstract; paragraph [0003]-[0007]; [0021]; [0025]-[0036]; [0039]; figures 1-11; For example, an application (e.g., executed on a mobile device) may display (e.g., to a user of the mobile device) a map of an area, and may access a first bin for vacant parking locations (e.g., comprising one or more addresses, GPS data and/or coordinates associated with one or more vacant parking locations) to mark, with a first indicator, the parts of the area that comprise vacant parking locations (par. 29). FIG. 9 illustrates an example 900 of a map. The map may comprise a representation of one or more paths (e.g., for driving), such as First Street, Second Street, Third Street, Cedar Road, Lee Road and Coventry Road. The map may further comprise representations of parking locations such as, for example, street-side parking locations 902, parking venues (e.g., comprising a parking lot, a parking garage, etc.) 904, 906 and 908, and/or metered street-side parking locations 910, 912 and 914. One or more representations of parking locations comprised in the map may be marked with one or more indicators. An indicator marking a representation of a parking location may, for example, indicate a likelihood of the parking location being available (e.g., vacant and/or not occupied) and/or unavailable (e.g., occupied). Representations of parking locations may, for example, be marked by indicators comprising the letters X, Y and Z, where X indicates a first (e.g., high) likelihood of availability, Y indicates a second (e.g., medium) likelihood of availability (par. 39).).  
Regarding claim 4, the combination of Scofield and Chen et al. disclose the method of claim 3, the displaying the block parking availability comprising: responsive to the block parking availability corresponding to the first availability threshold range, displaying the first availability status for a block user interface element representing the block of parking spaces through the user interface (Scofield US 20140058711 abstract; paragraph [0003]-[0007]; [0021]; [0025]-[0036]; [0039]; figures 1-11; For example, an application (e.g., executed on a mobile device) may display (e.g., to a user of the mobile device) a map of an area, and may access a first bin for vacant parking locations (e.g., comprising one or more addresses, GPS data and/or coordinates associated with one or more vacant parking locations) to mark, with a first indicator, the parts of the area that comprise vacant parking locations (par. 29). FIG. 4 illustrates an example 400 of two parking venues or locations. A first parking venue 402 may comprise parking spots 412, 414, 416, 418, 420 and 422. Parking spots 412, 414, 418, 420 and 422 may be occupied, while parking spot 416 may be vacant. A second parking venue 404 may comprise parking spots 424, 426, 428, 430, 432 and 434. Parking spots 424 and 426 may be occupied, while parking spots 428, 430, 432 and 434 may be vacant. In one example, the first parking venue 402 may have a (e.g., close and/or physical) proximity to an airport 406 (e.g., and/or any other location, landmark, etc.). In the example, the second parking venue 404 may have a (e.g., close and/or physical) proximity to a stadium 410 (e.g., and/or any other location, landmark, etc.) (par. 31).  According to the cited passages and figures, it’s obviously to one of ordinary skill in the art that the vacant parking proximity to the landmark can be treat as distance threshold to the available parking.); and responsive to the block parking availability corresponding the second availability threshold range, displaying the second availability status for the block user interface element (Chen et al. US 20140313058 paragraph [0016]-[0017]; [0021]- [0025]; figures 1-6; The parking facilities 12 and available parking spaces therein are displayed to the driver/user of the vehicle using a user interface device 19. The user interface device may include, but is not limited to, a navigation display device 20 or a portable device 22. The vehicle-based communication unit 18 functions as a wireless communication link for receiving parking space availability data from the remote infrastructure 16 and relaying the data to the user interface device 19 (par. 16). The navigation display device 20 and the portable device 22 include a display screen or other forms or communication that display or provide location of the parking facilities, directions, available parking spaces, cost, and other details (par. 17)  Examiner interpreted the portable device 22 as a second user interface. In response to selecting a location, a map 40 identifying the various parking facilities and their locations is illustrated on a display screen 42 of the user interface device 19. The various parking facilities are shown as designated with "P" parking symbol. For ease of identifying parking facilities having available parking, the parking symbol "P" may be color coded on the display for identifying available parking, no available parking, or parking availability unknown. For example, a parking symbol "P" with a white background may indicate available parking within the respective facility whereas a parking symbol "P" with a red background may indicate no parking available. In addition, a parking system "P" with a blue background may indicate that exact data is not available, and that the system is utilizing estimates to determine parking availability. It should be understood that the color coding is only one way of presenting information to the user regarding parking availability and that methods other than what is shown may be used to identify parking availability. The user may select a respective parking facility for viewing details of the available parking facility (par. 22). Label 50 provides information relating to how many spaces are available out of the allotment of parking spaces. For example, label 50 may describe 152/320. This indicates that there are 320 parking spaces and 152 spaces are available for parking (par. 25).).  
Regarding claim 7, the combination of Scofield and Chen et al. disclose the method of claim 1, comprising: evaluating transaction data to determine a payment rate (Scofield US 20140058711 abstract; paragraph [0003]-[0007]; [0021]; [0025]-[0036]; [0039]; [0044]; figures 1-11; In one embodiment, a map may display parking locations based upon cost. For example, a map may merely display parking locations below a certain cost, above a certain cost, and/or within a certain range of costs. In an example, cost may be associated with or consider risk (e.g., risk of car being stolen, vandalized, etc.). For example, a user may be willing to pay more for a parking spot that is considered to be associated with less risk than a parking spot that may be considered to be more risky or less safe (par. 44).).  
Regarding claim 9, the combination of Scofield and Chen et al. disclose the method of claim 7, comprising: displaying the payment rate through the user interface (Scofield US 20140058711 abstract; paragraph [0003]-[0007]; [0021]; [0025]-[0036]; [0039]; [0044]; figures 1-11; In one embodiment, a map may display parking locations based upon cost. For example, a map may merely display parking locations below a certain cost, above a certain cost, and/or within a certain range of costs. In an example, cost may be associated with or consider risk (e.g., risk of car being stolen, vandalized, etc.). For example, a user may be willing to pay more for a parking spot that is considered to be associated with less risk than a parking spot that may be considered to be more risky or less safe (par. 44).).  
Regarding claim 10, the combination of Scofield and Chen et al. disclose the method of claim 1, comprising: generating a parking availability model based upon the parking availability; and predicting a future parking availability for the zone based upon the parking availability model (Scofield US 20140058711 abstract; paragraph [0003]-[0007]; [0021]; [0025]-[0036]; figures 1-11; One or more systems and/or techniques are further provided herein for predicting a state of a parking location. In particular, a state (e.g., occupied or vacant) of a parking location may be predicted (e.g., for a current time, for a future time, etc.) based at least in part on a correlation between a variable and a possible state of the parking location. It may be appreciated that a state may be predicted for a first parking location comprising merely a single parking spot. Alternatively, a state may be predicted for a second parking location comprising two or more parking spots (par. 25). For example, an application (e.g., executed on a mobile device) may display (e.g., to a user of the mobile device) a map of an area, and may access a first bin for vacant parking locations (e.g., comprising one or more addresses, GPS data and/or coordinates associated with one or more vacant parking locations) to mark, with a first indicator, the parts of the area that comprise vacant parking locations (par. 29).).  
Regarding claim 11, the combination of Scofield and Chen et al. disclose the method of claim 10, the generating a parking availability model comprising: training the parking availability model based upon parking availabilities associated with at least one of a weather condition, a season, or an event occurrence (Scofield US 20140058711 abstract; paragraph [0003]-[0007]; [0021]; [0025]-[0036]; [0039]; figures 1-11; For example, an application (e.g., executed on a mobile device) may display (e.g., to a user of the mobile device) a map of an area, and may access a first bin for vacant parking locations (e.g., comprising one or more addresses, GPS data and/or coordinates associated with one or more vacant parking locations) to mark, with a first indicator, the parts of the area that comprise vacant parking locations (par. 29). FIG. 4 illustrates an example 400 of two parking venues or locations. A first parking venue 402 may comprise parking spots 412, 414, 416, 418, 420 and 422. Parking spots 412, 414, 418, 420 and 422 may be occupied, while parking spot 416 may be vacant. A second parking venue 404 may comprise parking spots 424, 426, 428, 430, 432 and 434. Parking spots 424 and 426 may be occupied, while parking spots 428, 430, 432 and 434 may be vacant. In one example, the first parking venue 402 may have a (e.g., close and/or physical) proximity to an airport 406 (e.g., and/or any other location, landmark, etc.). In the example, the second parking venue 404 may have a (e.g., close and/or physical) proximity to a stadium 410 (e.g., and/or any other location, landmark, etc.). In an example, the second parking venue 404 may be associated with weather 408. It may be appreciated that proximity to an airport, proximity to a stadium, and/or weather may affect a demand for parking locations (e.g., by travelers, sports fans, etc.), and may therefore be a basis for one or more variables used to model a correlation and/or predict a state of a parking location, among other things (par. 31).).  
Regarding claim 12, the combination of Scofield and Chen et al. disclose the method of claim 1, the displaying the parking availability comprising: displaying a textual indication of the parking availability through the user interface (Chen et al. US 20140313058 paragraph [0016]-[0017]; [0021]- [0025]; figures 1-6; The parking facilities 12 and available parking spaces therein are displayed to the driver/user of the vehicle using a user interface device 19. The user interface device may include, but is not limited to, a navigation display device 20 or a portable device 22. The vehicle-based communication unit 18 functions as a wireless communication link for receiving parking space availability data from the remote infrastructure 16 and relaying the data to the user interface device 19 (par. 16). The navigation display device 20 and the portable device 22 include a display screen or other forms or communication that display or provide location of the parking facilities, directions, available parking spaces, cost, and other details (par. 17)  Examiner interpreted the portable device 22 as a second user interface. In response to selecting a location, a map 40 identifying the various parking facilities and their locations is illustrated on a display screen 42 of the user interface device 19. The various parking facilities are shown as designated with "P" parking symbol. For ease of identifying parking facilities having available parking, the parking symbol "P" may be color coded on the display for identifying available parking, no available parking, or parking availability unknown. For example, a parking symbol "P" with a white background may indicate available parking within the respective facility whereas a parking symbol "P" with a red background may indicate no parking available. In addition, a parking system "P" with a blue background may indicate that exact data is not available, and that the system is utilizing estimates to determine parking availability. It should be understood that the color coding is only one way of presenting information to the user regarding parking availability and that methods other than what is shown may be used to identify parking availability. The user may select a respective parking facility for viewing details of the available parking facility (par. 22). Label 50 provides information relating to how many spaces are available out of the allotment of parking spaces. For example, label 50 may describe 152/320. This indicates that there are 320 parking spaces and 152 spaces are available for parking (par. 25).)
Regarding claim 13, the combination of Scofield and Chen et al. disclose the method of claim 1, the cellular data comprising global positioning system (GPS) data (Scofield US 20140058711 abstract; paragraph [0003]-[0007]; [0021]; [0025]-[0036]; [0039]; figures 1-11; For example, an application (e.g., executed on a mobile device) may display (e.g., to a user of the mobile device) a map of an area, and may access a first bin for vacant parking locations (e.g., comprising one or more addresses, GPS data and/or coordinates associated with one or more vacant parking locations) to mark, with a first indicator, the parts of the area that comprise vacant parking locations (par. 29).).  
Regarding claim 17, Scofield teaches A system for estimating parking availability, comprising: a processor; and memory comprising instructions that when executed by the processor perform operations comprising: acquiring data associated with a zone; evaluating the data to determine status data for one or more parking spaces (Scofield US 20140058711 abstract; paragraph [0003]-[0007]; [0021]; [0025]-[0036]; [0038]-[0041]; [0046]; [0048]; [0050]-[0051]; figures 1-11; One or more systems and/or techniques are further provided herein for predicting a state of a parking location. In particular, a state (e.g., occupied or vacant) of a parking location may be predicted (e.g., for a current time, for a future time, etc.) based at least in part on a correlation between a variable and a possible state of the parking location. It may be appreciated that a state may be predicted for a first parking location comprising merely a single parking spot. Alternatively, a state may be predicted for a second parking location comprising two or more parking spots (par. 25). For example, an application (e.g., executed on a mobile device) may display (e.g., to a user of the mobile device) a map of an area, and may access a first bin for vacant parking locations (e.g., comprising one or more addresses, GPS data and/or coordinates associated with one or more vacant parking locations) to mark, with a first indicator, the parts of the area that comprise vacant parking locations (par. 29).); estimating a parking availability for the zone based upon the status data; (Scofield US 20140058711 abstract; paragraph [0003]-[0007]; [0021]; [0025]-[0036]; [0038]-[0041]; [0046]; [0048]; [0050]-[0051]; figures 1-11; For example, an application (e.g., executed on a mobile device) may display (e.g., to a user of the mobile device) a map of an area, and may access a first bin for vacant parking locations (e.g., comprising one or more addresses, GPS data and/or coordinates associated with one or more vacant parking locations) to mark, with a first indicator, the parts of the area that comprise vacant parking locations (par. 29). FIG. 4 illustrates an example 400 of two parking venues or locations. A first parking venue 402 may comprise parking spots 412, 414, 416, 418, 420 and 422. Parking spots 412, 414, 418, 420 and 422 may be occupied, while parking spot 416 may be vacant. A second parking venue 404 may comprise parking spots 424, 426, 428, 430, 432 and 434. Parking spots 424 and 426 may be occupied, while parking spots 428, 430, 432 and 434 may be vacant. In one example, the first parking venue 402 may have a (e.g., close and/or physical) proximity to an airport 406 (e.g., and/or any other location, landmark, etc.). In the example, the second parking venue 404 may have a (e.g., close and/or physical) proximity to a stadium 410 (e.g., and/or any other location, landmark, etc.) (par. 31).  An indicator marking a parking location comprising more than one parking spot (e.g., a parking lot, a parking garage, etc.) may represent a number of parking spots that are (e.g., determined to be via a sensor, predicted to be, etc.) occupied and/or available, and/or may represent a proportion of parking spots that are (e.g., determined to be via a sensor, predicted to be, etc.) occupied and/or available. For example, a green indicator may be used to represent the availability of 80% of the parking spots in a parking garage (e.g., only 20% full). Alternatively, an indicator marking a parking location comprising more than one parking spot may represent a likelihood that one or more parking spots (e.g., a single parking spot, some of the parking spots and/or all of the parking spots) are available. For example, a red indicator may be used to represent a low likelihood of availability of any parking spots in a parking garage (par. 38). According to the cited passages and figures, it’s obviously to one of ordinary skill in the art that the vacant parking proximity to the landmark can be treat as distance threshold to the available parking.); estimating a second parking availability for a second zone, wherein the second parking availability for the second zone is different than the parking availability for the zone; and displaying the second parking availability through the user interface based upon an availability threshold range corresponding to the second parking availability (Scofield US 20140058711 abstract; paragraph [0003]-[0007]; [0021]; [0025]-[0036]; [0038]-[0041]; figures 1-11; For example, an application (e.g., executed on a mobile device) may display (e.g., to a user of the mobile device) a map of an area, and may access a first bin for vacant parking locations (e.g., comprising one or more addresses, GPS data and/or coordinates associated with one or more vacant parking locations) to mark, with a first indicator, the parts of the area that comprise vacant parking locations. In the example, the application may access a second bin for occupied parking locations (e.g., comprising one or more addresses, GPS data and/or coordinates associated with one or more occupied parking locations) to mark, with a second indicator, the parts of the area that comprise occupied parking locations. The application may similarly access third, fourth, etc. bins to further populate the map. At 206, the method ends (par. 29).  The map may further comprise representations of parking locations such as, for example, street-side parking locations 902, parking venues (e.g., comprising a parking lot, a parking garage, etc.) 904, 906 and 908, and/or metered street-side parking locations 910, 912 and 914. One or more representations of parking locations comprised in the map may be marked with one or more indicators. An indicator marking a representation of a parking location may, for example, indicate a likelihood of the parking location being available (e.g., vacant and/or not occupied) and/or unavailable (e.g., occupied). Representations of parking locations may, for example, be marked by indicators comprising the letters X, Y and Z, where X indicates a first (e.g., high) likelihood of availability, Y indicates a second (e.g., medium) likelihood of availability, and Z indicates a third (e.g., low) likelihood of availability (par. 39). A map comprising one or more indicators associated with colors may, for example, comprise a heat map. It may be appreciated, for example, that if the map of example 900 was modified to comprise a heat map, the letter X could be replaced with a first color (e.g., red), the letter Y could be replaced with a second color (e.g., green), and the letter Z could be replaced with a third color (e.g., blue) (par. 41).  According to the cited passages and figures above, the reference clearly show multiple parking locations like 902, 904, 906, 908, 910, 912 and 914 as illustrate in the figure 9.  Each of the location from the plurality parking locations indicated with the difference color code to representative the different availability status that display on the interface of user mobile device.  Each of the parking location have a different availability status from each other.).
Scofield does not explicitly teaches and responsive to the parking availability corresponding to a second availability threshold range, displaying a second availability status for the user interface element representing the zone through the user interface, the displaying comprising: responsive to the second parking availability corresponding to the first availability threshold range, displaying the first availability status for a second user interface element representing the second zone through the user interface; and responsive to the second parking availability corresponding to the second availability threshold range, displaying the second availability status for the second user interface element representing the second zone through the user interface
Chen et al. teach and responsive to the parking availability corresponding to a second availability threshold range, displaying a second availability status for the user interface element representing the zone through the user interface, the displaying comprising: responsive to the second parking availability corresponding to the first availability threshold range, displaying the first availability status for a second user interface element representing the second zone through the user interface; and responsive to the second parking availability corresponding to the second availability threshold range, displaying the second availability status for the second user interface element representing the second zone through the user interface (Chen et al. US 20140313058 paragraph [0016]-[0017]; [0021]- [0025]; figures 1-6; The parking facilities 12 and available parking spaces therein are displayed to the driver/user of the vehicle using a user interface device 19. The user interface device may include, but is not limited to, a navigation display device 20 or a portable device 22. The vehicle-based communication unit 18 functions as a wireless communication link for receiving parking space availability data from the remote infrastructure 16 and relaying the data to the user interface device 19 (par. 16). The navigation display device 20 and the portable device 22 include a display screen or other forms or communication that display or provide location of the parking facilities, directions, available parking spaces, cost, and other details (par. 17)  Examiner interpreted the portable device 22 as a second user interface. In response to selecting a location, a map 40 identifying the various parking facilities and their locations is illustrated on a display screen 42 of the user interface device 19. The various parking facilities are shown as designated with "P" parking symbol. For ease of identifying parking facilities having available parking, the parking symbol "P" may be color coded on the display for identifying available parking, no available parking, or parking availability unknown. For example, a parking symbol "P" with a white background may indicate available parking within the respective facility whereas a parking symbol "P" with a red background may indicate no parking available. In addition, a parking system "P" with a blue background may indicate that exact data is not available, and that the system is utilizing estimates to determine parking availability. It should be understood that the color coding is only one way of presenting information to the user regarding parking availability and that methods other than what is shown may be used to identify parking availability. The user may select a respective parking facility for viewing details of the available parking facility (par. 22). Label 50 provides information relating to how many spaces are available out of the allotment of parking spaces. For example, label 50 may describe 152/320. This indicates that there are 320 parking spaces and 152 spaces are available for parking (par. 25).).
It would have been obviously to one of ordinary skill in the art before the effective filing date of the invention to combine Scofield and Chen et al. by comprising the teaching of Chen et al. into the system of Scofield.  The motivation to combine these arts is to provide a display the parking status on the navigation display screen and on the portable device display from Chen et al. reference into Scofield 
Regarding claim 18, the combination of Scofield and Chen et al. disclose The system of claim 17, the operations comprising: estimating a set of parking availabilities for one or more zones encompassing portions of a block of parking spaces; determining a block parking availability for the block of parking spaces based upon the set of parking availabilities; and displaying the block parking availability through the user interface (Scofield US 20140058711 abstract; paragraph [0003]-[0007]; [0021]; [0025]-[0036]; [0039]; figures 1-11; For example, an application (e.g., executed on a mobile device) may display (e.g., to a user of the mobile device) a map of an area, and may access a first bin for vacant parking locations (e.g., comprising one or more addresses, GPS data and/or coordinates associated with one or more vacant parking locations) to mark, with a first indicator, the parts of the area that comprise vacant parking locations (par. 29). FIG. 9 illustrates an example 900 of a map. The map may comprise a representation of one or more paths (e.g., for driving), such as First Street, Second Street, Third Street, Cedar Road, Lee Road and Coventry Road. The map may further comprise representations of parking locations such as, for example, street-side parking locations 902, parking venues (e.g., comprising a parking lot, a parking garage, etc.) 904, 906 and 908, and/or metered street-side parking locations 910, 912 and 914. One or more representations of parking locations comprised in the map may be marked with one or more indicators. An indicator marking a representation of a parking location may, for example, indicate a likelihood of the parking location being available (e.g., vacant and/or not occupied) and/or unavailable (e.g., occupied). Representations of parking locations may, for example, be marked by indicators comprising the letters X, Y and Z, where X indicates a first (e.g., high) likelihood of availability, Y indicates a second (e.g., medium) likelihood of availability (par. 39).).  
Regarding claim 19, Scofield teaches A non-transitory computer readable medium comprising instructions which when executed perform a method for estimating parking availability, comprising: acquiring data associated with a zone; evaluating the data to determine status data for one or more parking spaces, the status data comprising an estimation as to whether the one or more parking spaces are available or occupied, the status data comprising an estimated availability time at which one or more occupied parking spaces are estimated to become available (Scofield US 20140058711 abstract; paragraph [0003]-[0007]; [0021]; [0025]-[0036]; [0038]-[0041]; [0046]; [0048]; [0050]-[0051]; figures 1-11; One or more systems and/or techniques are further provided herein for predicting a state of a parking location. In particular, a state (e.g., occupied or vacant) of a parking location may be predicted (e.g., for a current time, for a future time, etc.) based at least in part on a correlation between a variable and a possible state of the parking location. It may be appreciated that a state may be predicted for a first parking location comprising merely a single parking spot. Alternatively, a state may be predicted for a second parking location comprising two or more parking spots (par. 25). For example, an application (e.g., executed on a mobile device) may display (e.g., to a user of the mobile device) a map of an area, and may access a first bin for vacant parking locations (e.g., comprising one or more addresses, GPS data and/or coordinates associated with one or more vacant parking locations) to mark, with a first indicator, the parts of the area that comprise vacant parking locations (par. 29).); estimating a parking availability for the zone based upon the status data; (Scofield US 20140058711 abstract; paragraph [0003]-[0007]; [0021]; [0025]-[0036]; [0038]-[0041]; [0046]; [0048]; [0050]-[0051]; figures 1-11; For example, an application (e.g., executed on a mobile device) may display (e.g., to a user of the mobile device) a map of an area, and may access a first bin for vacant parking locations (e.g., comprising one or more addresses, GPS data and/or coordinates associated with one or more vacant parking locations) to mark, with a first indicator, the parts of the area that comprise vacant parking locations (par. 29). FIG. 4 illustrates an example 400 of two parking venues or locations. A first parking venue 402 may comprise parking spots 412, 414, 416, 418, 420 and 422. Parking spots 412, 414, 418, 420 and 422 may be occupied, while parking spot 416 may be vacant. A second parking venue 404 may comprise parking spots 424, 426, 428, 430, 432 and 434. Parking spots 424 and 426 may be occupied, while parking spots 428, 430, 432 and 434 may be vacant. In one example, the first parking venue 402 may have a (e.g., close and/or physical) proximity to an airport 406 (e.g., and/or any other location, landmark, etc.). In the example, the second parking venue 404 may have a (e.g., close and/or physical) proximity to a stadium 410 (e.g., and/or any other location, landmark, etc.) (par. 31).  An indicator marking a parking location comprising more than one parking spot (e.g., a parking lot, a parking garage, etc.) may represent a number of parking spots that are (e.g., determined to be via a sensor, predicted to be, etc.) occupied and/or available, and/or may represent a proportion of parking spots that are (e.g., determined to be via a sensor, predicted to be, etc.) occupied and/or available. For example, a green indicator may be used to represent the availability of 80% of the parking spots in a parking garage (e.g., only 20% full). Alternatively, an indicator marking a parking location comprising more than one parking spot may represent a likelihood that one or more parking spots (e.g., a single parking spot, some of the parking spots and/or all of the parking spots) are available. For example, a red indicator may be used to represent a low likelihood of availability of any parking spots in a parking garage (par. 38). One or more representations of parking locations comprised in the map may be marked with one or more indicators. An indicator marking a representation of a parking location may, for example, indicate a likelihood of the parking location being available (e.g., vacant and/or not occupied) and/or unavailable (e.g., occupied). Representations of parking locations may, for example, be marked by indicators comprising the letters X, Y and Z, where X indicates a first (e.g., high) likelihood of availability, Y indicates a second (e.g., medium) likelihood of availability, and Z indicates a third (e.g., low) likelihood of availability (par. 39). A map comprising one or more indicators associated with colors may, for example, comprise a heat map. It may be appreciated, for example, that if the map of example 900 was modified to comprise a heat map, the letter X could be replaced with a first color (e.g., red), the letter Y could be replaced with a second color (e.g., green), and the letter Z could be replaced with a third color (e.g., blue) (par. 41).); estimating a second parking availability for a second zone, wherein the second parking availability for the second zone is different than the parking availability for the zone; and displaying the second parking availability through the user interface based upon an availability threshold range corresponding to the second parking availability (Scofield US 20140058711 abstract; paragraph [0003]-[0007]; [0021]; [0025]-[0036]; [0038]-[0041]; figures 1-11; For example, an application (e.g., executed on a mobile device) may display (e.g., to a user of the mobile device) a map of an area, and may access a first bin for vacant parking locations (e.g., comprising one or more addresses, GPS data and/or coordinates associated with one or more vacant parking locations) to mark, with a first indicator, the parts of the area that comprise vacant parking locations. In the example, the application may access a second bin for occupied parking locations (e.g., comprising one or more addresses, GPS data and/or coordinates associated with one or more occupied parking locations) to mark, with a second indicator, the parts of the area that comprise occupied parking locations. The application may similarly access third, fourth, etc. bins to further populate the map. At 206, the method ends (par. 29).  The map may further comprise representations of parking locations such as, for example, street-side parking locations 902, parking venues (e.g., comprising a parking lot, a parking garage, etc.) 904, 906 and 908, and/or metered street-side parking locations 910, 912 and 914. One or more representations of parking locations comprised in the map may be marked with one or more indicators. An indicator marking a representation of a parking location may, for example, indicate a likelihood of the parking location being available (e.g., vacant and/or not occupied) and/or unavailable (e.g., occupied). Representations of parking locations may, for example, be marked by indicators comprising the letters X, Y and Z, where X indicates a first (e.g., high) likelihood of availability, Y indicates a second (e.g., medium) likelihood of availability, and Z indicates a third (e.g., low) likelihood of availability (par. 39). A map comprising one or more indicators associated with colors may, for example, comprise a heat map. It may be appreciated, for example, that if the map of example 900 was modified to comprise a heat map, the letter X could be replaced with a first color (e.g., red), the letter Y could be replaced with a second color (e.g., green), and the letter Z could be replaced with a third color (e.g., blue) (par. 41).  According to the cited passages and figures above, the reference clearly show multiple parking locations like 902, 904, 906, 908, 910, 912 and 914 as illustrate in the figure 9.  Each of the location from the plurality parking locations indicated with the difference color code to representative the different availability status that display on the interface of user mobile device.  Each of the parking location have a different availability status from each other.).
 Scofield does not explicitly teaches the displaying comprising: responsive to the second parking availability corresponding to the first availability threshold range, displaying the first availability status for a second user interface element representing the second zone through the user interface.
Chen et al. teach the displaying comprising: responsive to the second parking availability corresponding to the first availability threshold range, displaying the first availability status for a second user interface element representing the second zone through the user interface (Chen et al. US 20140313058 paragraph [0016]-[0017]; [0021]- [0025]; figures 1-6; The parking facilities 12 and available parking spaces therein are displayed to the driver/user of the vehicle using a user interface device 19. The user interface device may include, but is not limited to, a navigation display device 20 or a portable device 22. The vehicle-based communication unit 18 functions as a wireless communication link for receiving parking space availability data from the remote infrastructure 16 and relaying the data to the user interface device 19 (par. 16). The navigation display device 20 and the portable device 22 include a display screen or other forms or communication that display or provide location of the parking facilities, directions, available parking spaces, cost, and other details (par. 17)  Examiner interpreted the portable device 22 as a second user interface. In response to selecting a location, a map 40 identifying the various parking facilities and their locations is illustrated on a display screen 42 of the user interface device 19. The various parking facilities are shown as designated with "P" parking symbol. For ease of identifying parking facilities having available parking, the parking symbol "P" may be color coded on the display for identifying available parking, no available parking, or parking availability unknown. For example, a parking symbol "P" with a white background may indicate available parking within the respective facility whereas a parking symbol "P" with a red background may indicate no parking available. In addition, a parking system "P" with a blue background may indicate that exact data is not available, and that the system is utilizing estimates to determine parking availability. It should be understood that the color coding is only one way of presenting information to the user regarding parking availability and that methods other than what is shown may be used to identify parking availability. The user may select a respective parking facility for viewing details of the available parking facility (par. 22). Label 50 provides information relating to how many spaces are available out of the allotment of parking spaces. For example, label 50 may describe 152/320. This indicates that there are 320 parking spaces and 152 spaces are available for parking (par. 25).).
It would have been obviously to one of ordinary skill in the art before the effective filing date of the invention to combine Scofield and Chen et al. by comprising the teaching of Chen et al. into the system of Scofield.  The motivation to combine these arts is to provide a display the parking status on the navigation display screen and on the portable device display from Chen et al. reference into Scofield reference so the user can identify availability status of the parking space from a various parking facilities.
Regarding claim 20, the combination of Scofield and Chen et al. disclose the non-transitory computer readable medium of claim 19, the method comprising: generating a parking availability model based upon the parking availability; and predicting a future parking availability for the zone based upon the parking availability model (Scofield US 20140058711 abstract; paragraph [0003]-[0007]; [0021]; [0025]-[0036]; [0046]; [0048]; [0050]-[0051]; figures 1-11; One or more systems and/or techniques are further provided herein for predicting a state of a parking location. In particular, a state (e.g., occupied or vacant) of a parking location may be predicted (e.g., for a current time, for a future time, etc.) based at least in part on a correlation between a variable and a possible state of the parking location. It may be appreciated that a state may be predicted for a first parking location comprising merely a single parking spot. Alternatively, a state may be predicted for a second parking location comprising two or more parking spots (par. 25). For example, an application (e.g., executed on a mobile device) may display (e.g., to a user of the mobile device) a map of an area, and may access a first bin for vacant parking locations (e.g., comprising one or more addresses, GPS data and/or coordinates associated with one or more vacant parking locations) to mark, with a first indicator, the parts of the area that comprise vacant parking locations (par. 29).).
Claims 2, 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Scofield US 20140058711 in view of Chen et al. US 20140313058 and further in view of Tobolski et al. US 20160019790.
Regarding claim 2, the combination of Scofield and Chen et al. teach all the limitation in the claim 1.
The combination of Scofield and Chen et al. do not explicitly teach the method of claim 1, the cellular data comprising vehicle flow data associated with one or more vehicles, the method comprising: evaluating the vehicle flow data to determine a net number of vehicles within the zone at a point of time; integrating the net number of 
Tobolski et al. teach the method of claim 1, the cellular data comprising vehicle flow data associated with one or more vehicles, the method comprising: evaluating the vehicle flow data to determine a net number of vehicles within the zone at a point of time; integrating the net number of vehicles over time to determine a net number of vehicles observed to be remaining in the zone compared to leaving the zone; and updating the parking availability for the zone based upon the net number of vehicles observed to be remaining in the zone compared to leaving the zone to create an updated parking availability for the zone (Tobolski et al. US 20160019790 abstract; [0005]-[0014]; [0018]-[0027];figures 1-3; If the parking server 105 knows or can accurately estimate the total number of available parking spaces in the zone, the parking server 105 may continually monitor the traffic into and out of each zone to estimate how many parking spaces are available. The parking server 105 may count how many participating vehicles are currently parked in the zone. The number of vehicles that are turned on and leave the zone may be subtracted from the number of parked vehicles (par. 13).).  
It would have been obviously to one of ordinary skill in the art before the effective filing date of the invention to combine Scofield and Chen et al. with Tobolski et al. by comprising the teaching of Tobolski et al. into the method of Scofield and Chen et al..  The motivation to combine these arts is to provide a server to monitor the Tobolski et al. reference into Scofield and Chen et al. reference so the system can determine the number of parking spaces are available.
Regarding claim 8, the combination of Scofield, Chen et al. and Tobolski et al. disclose the method of claim 2, the updating the parking availability for the zone comprising: normalizing the net number of vehicles observed to be remaining in the zone compared to leaving the zone based upon transaction data (Tobolski et al. US 20160019790 abstract; [0005]-[0014]; [0018]-[0027]; figures 1-3; The parking server 105 may be configured to collect data from a number of different participating vehicles, not just the host vehicle 100. The data collected may indicate how many participating vehicles are parked in a number of different zones. For instance, the parking server 105 may be configured to receive, from each participating vehicle, when the vehicle has entered a particular zone, whether the vehicle is in park or turned off while in the zone, when the vehicle is turned on, and when the vehicle leaves the zone. This information may allow the parking server 105 to estimate how many parking spaces are available in each zone (par. 12).  If the parking server 105 knows or can accurately estimate the total number of available parking spaces in the zone, the parking server 105 may continually monitor the traffic into and out of each zone to estimate how many parking spaces are available. The parking server 105 may count how many participating vehicles are currently parked in the zone. The number of vehicles that are turned on and leave the zone may be subtracted from the number of parked vehicles (par. 13).)
Regarding claim 16, the combination of Scofield, Chen et al. and Tobolski et al. disclose the method of claim 2, the vehicle flow data comprising a location of a vehicle, a speed of the vehicle, and a heading of the vehicle (Scofield US 20140058711 abstract; paragraph [0003]-[0007]; [0021]; [0025]-[0036]; [0039]; figures 1-11; In one example, the variable may correspond to one or more vehicles (e.g., a car, a motorcycle, a bus, etc.) driving in an area near the parking location. The one or more vehicles may, for example, comprise a probe vehicle, which may be a vehicle associated with a device (e.g., a mobile phone comprised in the vehicle and/or a computer installed in the vehicle) that may collect information about the vehicle including location data, speed, and/or direction of travel (e.g., to determine traffic information, support intelligent transportation systems, etc.). In the example, the variable may indicate (e.g., based upon real -time GPS data,) that at least some of the one or more vehicles are driving in the area near the parking location (e.g., within a certain distance of the parking location, within a certain number of city blocks of the parking location, etc.) for a period of time (par. 28).).  
Claims 6 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Scofield US 20140058711 in view of Chen et al. US 20140313058 and further in view of Balter et al. US 20150279213.
Regarding claim 6, the combination of Scofield and Chen et al. teach all the limitation in the claim 3.
The combination of Scofield and Chen et al. do not explicitly teach the method of claim 3, the displaying the block parking availability comprising: responsive to the 
Balter et al. teach the method of claim 3, the displaying the block parking availability comprising: responsive to the block parking availability being indicative of a restriction, displaying a restriction status for a block user interface element representing the block of parking spaces through the user interface (Balter et al. US 20150279213 abstract; paragraph [0019]; [0062]-[0064]; [0066]-[0072];[0129]-[0142]; figures 1-3; A seeker may access data in the PSD either actively, or through ParkSIS initiation, in order to receive data, for example, probability of finding a vacated parking spot within a certain proximity of a location at a certain time based on the historical data stored in the PSD. Optionally, the ParkSIS may alert a seeker of parking restrictions based on historical data stored in the PSD (par. 19).).  
It would have been obviously to one of ordinary skill in the art before the effective filing date of the invention to combine Scofield and Chen et al. with Balter et al. by comprising the teaching of Balter et al. into the method of Scofield and Chen et al..  The motivation to combine these arts is to provide alert to the user of parking restriction from Balter et al. reference into Scofield and Chen et al. reference for the user to be aware and avoid violation.
Regarding claim 14, the combination of Scofield, Chen et al. and Balter et al. disclose the method of claim 1, comprising: determining a total paid parking duration for a first time period; and estimating a first parking availability for the first time period (Balter et al. US 20150279213 abstract; paragraph [0129]-[0138]; figures 1-3; According to an embodiment of the invention, parking payment databases may be used to indicate to ParkSIS when an occupier finishes parking. An indication of finishing parking payment may signal to ParkSIS that an occupier is intending to shortly (within a minute, 30 seconds, 15 seconds, or less) leave a parking spot in which his vehicle is located. Various parking payment databases are known in the art such as "Pango" (http://en.pango.co.il/) which allows users to indicate parking in a certain area and pay for parking via an account that may be activated and/or notified via a telephone call or through a smartphone application. Such payment databases may provide information, in real time, to ParkSIS to assist in identification of occupiers who have a high probability of vacating a parking spot (par. 133).).
Regarding claim 15, the combination of Scofield, Chen et al. and Balter et al. disclose The method of claim 1, comprising: acquiring transaction data, the transaction data comprising an identifier, a timestamp associated with a payment, and a paid parking duration for which parking was paid, the evaluating based upon the transaction data (Balter et al. US 20150279213 abstract; paragraph [0062]-[0064]; [0066]-[0072];[0129]-[0138]; figures 1-3; At 9:12 AM, seeker begins to traverse route 120. ParkSIS suggests and visually displays on a map on the seeker's mobile phone parking spot 124, as a possible match with high probability of being vacated within the next 2 minutes, and parking spot of 122, with a high probability of being vacated within the next 4 minutes. At 9:13 AM, the seeker indicates to ParkSIS his desire to park in parking spot 124. ParkSIS informs occupier parked at parking spot 124 regarding the seeker's desire to park in parking spot 124 and sends details of the seeker's car. At 9:14 AM, the occupier of parking spot 124 approaches his vehicle, sees the seeker and via a hand gesture and eye contact indicates that the seeker should occupy parking spot 124 upon occupier's vacating (par. 72). According to an embodiment of the invention, parking payment databases may be used to indicate to ParkSIS when an occupier finishes parking. An indication of finishing parking payment may signal to ParkSIS that an occupier is intending to shortly (within a minute, 30 seconds, 15 seconds, or less) leave a parking spot in which his vehicle is located. Various parking payment databases are known in the art such as "Pango" (http://en.pango.co.il/) which allows users to indicate parking in a certain area and pay for parking via an account that may be activated and/or notified via a telephone call or through a smartphone application. Such payment databases may provide information, in real time, to ParkSIS to assist in identification of occupiers who have a high probability of vacating a parking spot (par. 133).).  
Allowable Subject Matter
Claim 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 5, none of the prior arts of record singularly or combination, teaches or fairly suggest the features present in the claim 5 "The method of claim 2, 
Prior arts of record fail to disclose “The method of claim 2, comprising: matching transaction data to the net number of vehicles observed to be remaining in the zone compared to leaving the zone to obtain a scale factor and offset; and applying the scale factor and offset to the net number of vehicles observed to be remaining in the zone compared to leaving the zone.”.  However upon consideration of the claim invention, there is no reasoning to combine the applied references to arrive in the context of the claim invention.
Response to Arguments
Applicant's arguments filed on 01/27/2022 have been fully considered but they are not persuasive. In the remark applicant argues in substance:
Applicant argument:  Applicant argues that Scofield and Krivacic et al. failed to teach or suggest the amendment as recited in the independent claims.
Examiner response: The presented arguments are rendered moot in view of the new ground rejection necessitated by amendments initiated by applicant.  Please see above rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG D TRAN whose telephone number is (408)918-7546. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/THANG D TRAN/Examiner, Art Unit 2683                                                                                                                                                                                                        
/KERRI L MCNALLY/Primary Examiner, Art Unit 2683